DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment, filed on 7/21/2022 has been considered and entered.
Claims 1, 4-7 are amended. Claims 2,3,8,9,12,14 are cancelled.
Currently, claims 1, 4-7, 10-11, 13 and 15 are pending.
Allowable Subject Matter
	Claims 1, 4-7, 10-11, 13 and 15 are allowed over the prior art of record.
     Reasons for allowance

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the prior art of record neither shows nor suggests a reflective diffusing lens which controls light emitted from a light emitting element comprising all the limitations set forth in amended claim 1, particularly comprising the limitations of the incident surface comprises an upper surface and a side surface formed to surround edges of the upper surface, the upper surface comprising a conical surface and a circumferential surface surrounding the conical surface, the circumferential surface comprising an edge surface which is inclined toward a center of the circumferential surface and wherein the reflective diffusing lens is configured such that a first portion of the light emitted from the light emitting element passes through either the conical surface or the circumferential surface and is either refracted in the radial direction while passing through the first emission surface or is reflected on the reflection surface and emitted through the first emission surface, a second portion of the light emitted from the light emitting element passes through either the edge surface or the side surface and is emitted through the second emission surface, a third portion of the light emitted from the light emitting element, which is incident to the second re-reflection surface after being reflected on the circumferential surface, is refracted while passing through the second re-reflection surface and incident to the first re-reflection surface, the third portion of the light may be refracted while passing through the first re-reflection surface and then emitted through the second emission surface, and a fourth portion of the light, which is incident to the first re-reflection surface after being reflected on the circumferential surface, may be re-reflected on the first re- reflection surface and then emitted through the second emission surface.
Claims 4-7, 10-11, 13 and 15 are allowed being dependent on allowed base claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452. The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Karabi Guharay/
Primary Examiner, Art Unit 2875